          Case 1:19-cv-10796-DLC Document 99 Filed 03/23/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                               19 Civ. 10796 (DLC)
                           v.

 INTERNATIONAL INVESTMENT GROUP, LLC,

                                      Defendant.



                          FINAL JUDGMENT AS TO
             DEFENDANT INTERNATIONAL INVESTMENT GROUP, LLC

       The Securities and Exchange Commission having filed a Complaint and Defendant

International Investment Group, LLC, having entered a general appearance; consented to the

Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of

this Final Judgment; waived findings of fact and conclusions of law; and waived any right to

appeal from this Final Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;



                                                   1
          Case 1:19-cv-10796-DLC Document 99 Filed 03/23/20 Page 2 of 7



       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section 17(a) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication in interstate commerce or

by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.



                                                 2
         Case 1:19-cv-10796-DLC Document 99 Filed 03/23/20 Page 3 of 7



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Sections 206(1) and 206(2) of

the Investment Advisers Act of 1940 (the “Advisers Act”) [15 U.S.C. §§ 80(b)-6(1) and 80(b)-

6(2)], by, while acting as an investment adviser, using any means or instrumentalities of

interstate commerce, or any means or instruments of transportation or communication in

interstate commerce, or by the mails or any facility of any national securities exchange:

       (a)     to employ any device, scheme, or artifice to defraud any client or prospective

               client;

       (b)     to engage in any transaction, practice, or course of business which operates as a

               fraud or deceit upon any client or prospective client; or

       (c)     to engage in any acts, practices, or courses of business which are fraudulent,

               deceptive, or manipulative.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                 3
          Case 1:19-cv-10796-DLC Document 99 Filed 03/23/20 Page 4 of 7




                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is liable for disgorgement of $30,890,453.96, representing profits gained as a result of

the conduct alleged in the Complaint, together with prejudgment interest thereon in the amount

of $4,340,325.46, for a total of $35,230,779.42. Defendant shall satisfy this obligation by paying

$35,230,779.42 to the Securities and Exchange Commission within 30 days after entry of this

Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to:

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; International Investment Group, LLC as a defendant in this action; and specifying

that payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.



                                                  4
         Case 1:19-cv-10796-DLC Document 99 Filed 03/23/20 Page 5 of 7



       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                     V.


               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Final Judgment, Citibank, N.A. (“Citibank”) shall

transfer the entire balance of the following bank accounts which were frozen pursuant to an

Order of this Court to the Commission:


                 Account Title                                          Acct. Ending
                                                                                  in:
                 IIG Checking                                                   *7273
                 IIG Payroll Checking                                           *6138
                 IIG Money Market                                               *9139
                 IIG Capital LLC Money Market                                   *5063
                 IIG Trade Finance LLC                                          *5988
                 IIG Trade Finance – Due Diligence                              *9540
                 IIG Trade Finance – Payroll                                    *9902
                 Horizons Asset Management Money Market                         *1801
                 Horizons Asset Management Checking                             *9688


                                                 5
         Case 1:19-cv-10796-DLC Document 99 Filed 03/23/20 Page 6 of 7




                Account Title                                          Acct. Ending
                                                                                 in:
                Martin Silver                                                  *6170


       Citibank may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Citibank also may transfer these funds by certified

check, bank cashier’s check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to:

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment.

                                               VI.

               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Final Judgment, Bank Leumi USA (“Bank Leumi”)

shall transfer the entire balance of the following bank accounts which were frozen pursuant to an

Order of this Court to the Commission:

                Account Title                                          Acct. Ending
                                                                                 in:
                IIG Trade Finance LLC                                          *7218
                IIG Trade Finance LLC                                          *3800
                IIG Trade Finance LLC                                          *4400
                IIG Trade Finance LLC                                          *9100



                                                6
          Case 1:19-cv-10796-DLC Document 99 Filed 03/23/20 Page 7 of 7



       Bank Leumi may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Bank Leumi also may transfer these funds by

certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to:

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



        March 30
Dated: ______________, 2020

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 7
